Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (2010/0232104). Tang teaches an assembly structure (Fig. 2) comprising: a first assembly member (22) comprising a first engaging portion (221, upper members) and a second engaging portion (221, lower members); a second assembly member (201); a first sliding member (241, upper member) slidably disposed in the second assembly member, the first sliding member comprising a first through hole (2412) and a first engaging recess (2411), the first through hole communicating with the first engaging recess, the first engaging portion being disposed in the first through hole; and a second sliding member (241, lower member) slidably disposed in the second assembly member, the second sliding member comprising a second through hole (2412) and a second engaging recess (2411), the second through hole communicating with the second engaging recess, the second engaging portion being disposed in the second through hole; wherein the first sliding member slides toward a first direction (right via 243; Fig. 4) to drive the second sliding member (via member 243) to slide toward a second direction (left, Fig. 4), such that the first engaging portion engages with the first engaging recess and the second engaging portion engages with the second engaging recess; the first direction is different from the second direction.  Further comprising a first restraining member (2032, upper members) and a second restraining member (2032, lower members) disposed on the second assembly member, the first sliding member further comprising a first restraining groove (see groove annotated figure below), the second sliding member further comprising a second restraining groove (see groove annotated figure below), the first restraining member being disposed in the first restraining groove, the second restraining member being disposed in the second restraining groove.  Wherein the second assembly member comprises a first opening (204, upper) and a second opening (204, lower), the first engaging portion is disposed in the first through hole through the first opening, and the second engaging portion is disposed in the second through hole through the second opening.  
Tang further teaches a  chassis (200, Fig. 1) comprising: a casing (20); and an assembly structure disposed in the casing, the assembly structure comprising: a first assembly member  (22) comprising a first engaging portion (221, upper member) and a second engaging portion (221, lower member); a second assembly member (201); a first sliding member (241, upper member) slidably disposed in the second assembly member, the first sliding member comprising a first through hole  (2412) and a first engaging recess (2411), the first through hole communicating with the first engaging recess, the first engaging portion being disposed in the first through hole; and a second sliding member  (241, lower member) slidably disposed in the second assembly member, the second sliding member comprising a second through hole (2412) and a second engaging recess (241), the second through hole communicating with the second engaging recess, the second engaging portion being disposed in the second through hole; wherein the first sliding member slides toward a first direction (right via 243, Fig. 4) to drive the second sliding member  (via member 243) to slide toward a second direction (left; Fig. 4), such that the first engaging portion engages with the first engaging recess and the second engaging portion engages with the second engaging recess; the first direction is different from the second direction.  


    PNG
    media_image1.png
    469
    930
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2, 3, 5-12, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
July 11, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637